                                                                            I
                               UNITED STATES DISTRICT COUR                      lSOC-SD:\Y
                              SOUTHERN DISTRICT OF NEW YO                         OCl''.\lE~T
                                                                                EI ECTRO:\ICALL Y FILED
   ------------------------------------------------------------X
 ZIMMER BIOMET SPINE, INC. and
 ZIMMER BIOMET NEW YORK, INC.,

                                             Plaintiffs,
                                                                      No. 1:19 Civ. 08247-RA
                              -v-

 LOU MAGRONE,

                                              Defendant.


                     STIPULATED PROTECTIVE ORDER CONCERNING
                         CONFIDENTIAL DISCOVERY MATERIAL

        Upon motion of the parties for a Protective Order pursuant to Federal Rule of Civil

Procedure 26( c)( 1),

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        1.      This Order applies to all documents and other products of discovery, all information
derived therefrom and including, but not limited to, all copies, excerpts or summaries thereof,
obtained by the plaintiffs or the defendant pursuant to the requirements of any court order, the
requirements of self-executing discovery, requests under Rule 34 of the Federal Rules of Civil
Procedure, answers to requests for admissions under Rule 36 of the Federal Rules of Civil
Procedure, answers to interrogatories under Rule 33 of the Federal Rules of Civil Procedure,
transcripts of depositions under Rule 30 or Rule 31 of the Federal Rules of Civil Procedure, and
subpoenas served on non-parties under Rule 45 of the Federal Rules of Civil Procedure (hereinafter
"Discovery Material").

       2.      The parties have agreed that Confidential Discovery Material will be used only for
the above-captioned litigation ("Litigation"), including any appeals of this Litigation. Confidential
Discovery Material will not be disclosed except in accordance with paragraph 7.

        (a)     Prior to giving access to Discovery Material designated as Confidential pursuant to
                paragraph 3 of this Order, any person falling within subparagraphs 7(b) (if that
                person is the representative of a party that is a legal entity), 7(e), 7(g), 7(h), or 7(i),
                counsel for the party intending to disclose such Confidential Discovery Material
                shall furnish a copy of this Order to the person being given access. Any person
                falling within subparagraphs 7(b ), if that person is the representative of a party that
                is a legal entity, 7(e), 7(g), 7(h), or 7(i) who is given access to Confidential
                Discovery Material shall execute a copy of this Protective Order in the space
               provided on Exhibit A. The counsel obtaining the signature on Exhibit A shall
               retain the signed copy during the pendency of the Litigation.

       3.      Persons, including, but not limited to, parties and non-parties, producing Discovery
Material may designate as "Confidential" or "Attorney's Eyes Only" portions of Discovery
Material containing trade secrets, confidential or proprietary information, including but not limited
to research, development, manufacturing, pricing, customer lists, business strategies and
marketing, sales and profit information, staffing and personnel data, salary information, benefit
information, information provided by customers, or other information as to which disclosure
beyond the terms of this Order would be harmful (hereinafter, "Confidential Discovery Material").

       (a)     Without prejudice to the right of a party to object to the production or designation
               of the following information or the right of a party to seek production of the same,
               the Confidential Discovery Material subject to such designation shall include all
               materials not available to the general public, including without limitation trade
               secrets, know-how, proprietary data, and/or other technical, commercial, business,
               financial, or personal information;

       (b)     "Attorney's Eyes Only" information shall include highly sensitive personal
               information and/or highly sensitive business confidential information which could,
               if placed in the hands of a competitor or other third party, place the designated party
               at a competitive disadvantage, including without limitation:

               1)      Customer names and addresses/contact information;

               2)      Proprietary licensing, distribution, marketing, design, development,
                       research and manufacturing information regarding medical device products,
                       devices and supplies, whether previously or currently marketed or under
                       development;

               3)      Clinical studies and related documents and other information to the extent
                       not otherwise publicly available;

               4)      Information concerning competitors not otherwise publicly available;

               5)      Production, quality control and quality assurance information;

               6)      Information submitted to any governmental or regulatory agency, which
                       information is exempt from public disclosure;

               7)      Personnel records and personal information of a sensitive nature, including
                       medical records, personal identifiers, financial information, and other
                       information which justice requires to protect in order to prevent annoyance,
                       embarrassment or oppression;

               8)      Non-public, commercial, sales, pricing, or profits information; and




                                                 2
              9)      Other information as to which disclosure beyond the terms of this Order
                      would be harmful.

       (c)    The confidentiality of this information must be preserved to safeguard the parties'
              competitive position in the marketplace and to prevent annoyance, embarrassment
              or oppression. The parties submit that the public disclosure of these documents
              could provide the parties' competitors with secret information that could be
              adversely used to the detriment of the parties' marketing, development, and sales
              efforts here in the United States and abroad.

       (d)    All designations of Discovery Material as "Confidential" or "Attorney's Eyes
              Only" or otherwise subject to this Order shall be made in good faith.

       (e)    The producing party shall not designate as confidential any Discovery Materials
              ( 1) already lawfully in the public domain or otherwise lawfully available to the
              public; or (2) where there has been a ruling from any Court that the Discovery
              Material is not confidential; or (3) when such a designation would violate Federal
              Rule of Civil Procedure 26( c) or other applicable laws, rules or statutes.

        4.    Confidential Discovery Material, if a writing, shall have some version of the
following language stamped on the face of the writing, or shall otherwise have such language
clearly marked:

                                        "CONFIDENTIAL"
                                    "ATTORNEY'S EYES ONLY"

       (a)    Such stamping or marking will take place prior to production by the producing
              person, or subsequent to selection by the receiving party for copying. The stamp
              shall be affixed in such a manner as to not obliterate or obscure any written matter.

       (b)    No original documents may be altered with a confidential marking. Only copies of
              original documents may be marked confidential. If an original document is to be
              produced, the producing party must give written notice at the time of its production
              that the document is an original. If the producing party asserts confidentiality over
              the original document, that must be done at the time of production in a written
              statement accompanying the document.

       (c)    In the case of deposition testimony, confidentiality designations shall be made
              within thirty (30) days after the transcript has been received by counsel making the
              designation, and shall specify the testimony being designated confidential by page
              and line number(s). Until the expiration of such 30-day period, the entire text of the
              deposition, including all testimony therein and exhibits thereto (except for exhibits
              that were previously produced without being marked confidential), shall be treated
              as Confidential Discovery Material under this Protective Order. Those portions of
              depositions and exhibits, if any, designated Attorney's Eyes Only or Confidential
              shall be treated and remain as such unless withdrawn by the designating person or
              successfully challenged pursuant to paragraph 11. After the expiration of the 30-



                                                3
               day period, only the specific page(s) and line number(s) and exhibits designated as
               being Confidential Discovery Material or Attorney's Eyes Only Confidential
               Discovery Material, if any, shall be treated as such.

       (d)     In the event that the producing person inadvertently fails to designate Discovery
               Material as confidential in this or any other litigation, it may make such a
               designation subsequently by notifying all parties to whom such Discovery Material
               was produced, in writing, as soon as practicable. After receipt of such notification,
               the parties to whom production has been made shall treat the designated Discovery
               Material as confidential, subject to their right to dispute such designation in
               accordance with paragraph 11 herein. However, no use of Discovery Material prior
               to such notification shall be deemed a violation of this Order.

        5.      In the event that any question is asked at a deposition which a party or nonparty
asserts calls for confidential information, such question shall nonetheless be answered by the
witness fully and completely, to the extent required by law. If the information is asserted to be
Attorney's Eyes Only, persons other than the court reporter and persons listed in paragraph 7(a)
shall leave the room while the information is provided. Counsel for the deponent shall, either at
the deposition or within thirty (30) days after receipt of the transcript thereof by said counsel,
notify all counsel on the record or in writing, that the information provided in such answer is
designated as Confidential Discovery Material. To the extent possible, the court reporter shall
segregate into separate transcripts information designated as "Confidential" or "Attorney's Eyes
Only" with blank, consecutively numbered pages being provided in a non-designated main
transcript. The separate transcript containing "Confidential" or "Attorney's Eyes Only"
information shall have page numbers that correspond to the blank pages in the main transcript.

        6.     Confidential Discovery Material shall be used solely for the purposes of this
Litigation and for no other purpose without prior written approval from the Court or the prior
written consent of the producing person.

       (a)    All persons receiving or given access to Confidential Discovery Material in
              accordance with the terms of this Protective Order consent to the continuing
              jurisdiction of the Court for the purposes of enforcing this Protective Order and
              remedying any violations thereof.

       7.      Confidential Discovery Material shall not be disclosed to anyone other than the
following categories of persons:

       (a)    Attorneys of record and responsible in-house counsel for the parties in this
              litigation and employees of such attorneys to whom it is necessary that the material
              be shown for purposes of this litigation;

       (b)     The party or one party representative;

       (c)     The Court (and any appellate court), including Court personnel, jurors, and
               alternate jurors;




                                                4
(d)   Court reporters (including persons operating video recording equipment at
      depositions) and persons preparing transcripts of testimony to the extent necessary
      to prepare such transcripts;

(e)   Retained experts, advisors and consultants (including persons directly employed by
      such experts, advisors and consultants), but only to the extent necessary to perform
      their work in connection with this Litigation;

      1.     If a party or his or its counsel wish to disclose Confidential Discovery
             Material to an expert, advisor, or consultant who is currently an employee,
             officer, director, contractor, subcontractor or consultant of any entity that is
             presently engaged in the research, design, development, manufacture, sale,
             or distribution of any medical device product, counsel shall promptly so
             notify the opposing party's counsel, including with such notification a copy
             of the expert's curriculum vitae prior to disclosing any Confidential
             Discovery Material to that expert, advisor or consultant.

      2.     Within five (5) business days of receiving such notification and curriculum
             vitae, the producing party shall notify the other party's counsel whether the
             producing party objects to the disclosure of Confidential Discovery
             Material to the proposed expert. Any such objection shall be made in good
             faith and on reasonable grounds.

      3.     If an objection is made and not resolved by the parties, the party objecting
             to disclosure shall file a motion in support of that objection within seven (7)
             business days of the objection. Under no circumstances shall Confidential
             Discovery Material be disclosed to an expert, advisor, or consultant who is
             currently an employee, officer, director, contractor, subcontractor or
             consultant of any entity that is presently engaged in the research, design,
             development, manufacture, sale, or distribution of any medical device
             product unless and until the parties resolve the matter, the objection is
             withdrawn, the Court permits disclosure, or the party fails to object to such
             disclosure or file a motion in support of their objection within the times
             specified herein (or other schedule agreed among the parties).

(f)   The author or recipient of the Confidential Discovery Material.

(g)   Such persons as both the undersigned counsel shall consent to in writing before the
      proposed disclosure.

(h)   Any person whose testimony has been noticed or subpoenaed, or who has been
      designated as a witness at a deposition or at trial. The Confidential Discovery
      Material (other than that designated "Attorney's Eyes Only") may be disclosed to
      such persons before, during, or after their testimony, so long as prior to the
      disclosure the witness has agreed to abide by the terms of this Protective Order as
      set forth in paragraph 2(a) and the disclosure is made in good faith. However, if the
      witness is currently an employee, officer, director, contractor, subcontractor or



                                        5
               consultant of any entity that is presently engaged in the research, design,
               development, manufacture, sale, or distribution of any medical device product, the
               party must also first receive the written consent of opposing counsel, or obtain an
               Order from the Court permitting the disclosure to the witness.

        8.     "Confidential Discovery Material" shall not be disclosed or made available by the
receiving party to persons other than those persons identified in paragraph 7. Information
designated as "Attorney's Eyes Only" shall be restricted in circulation to those persons described
in paragraph 7(a) above.

        9.     All outside counsel, in-house counsel, plaintiffs counsel, defendants' counsel, in-
house paralegals and the employees and assistant of all counsel receiving discovery shall take all
steps reasonably necessary to prevent the disclosure of Confidential Discovery Material other than
in accordance with the terms of this Order.

       10.      Disclosure of Confidential Discovery Material other than in accordance with the
terms of this Protective Order may subject the disclosing person to such sanctions and remedies as
the Court may deem appropriate.

        11.    If at any time a party wishes for any reason to dispute a designation of Discovery
Material as confidential hereunder, such party shall notify the designating person of such dispute
in writing, specifying the Discovery Material in dispute and the nature of the dispute. The parties
and producing non-party shall then meet and confer in good faith within 10 days regarding the
issue. If the parties and producing non-party are unable to amicably resolve the dispute, the
disputing party may apply by motion to the Court for a ruling as to whether the designated
Discovery Material may properly be treated as confidential. The designating person shall have the
burden of proof on such motion to establish the propriety of its confidentiality designation.

       (a)     All Discovery Material designated as confidential under this Order, whether or not
               such designation is in dispute pursuant to paragraph 11 above, shall retain that
               designation and be treated as confidential in accordance with the terms hereof
               unless and until:

               1.      The producing person agrees in writing that the material is no longer
                       confidential and subject to the terms of this Order; or

               2.      This Court enters an Order that the matter shall not be entitled to
                       confidential status.

       (b)     In the event that Discovery Material marked as confidential loses its confidential
               status, that Discovery Material shall not be treated as confidential. The producing
               person shall re-produce the Discovery Material with a new bates number, and
               without a confidential marking.

       (c)     The parties shall negotiate in good faith before filing any motion relating to this
               Order.




                                                 6
        12.     Any non-party may subscribe to the terms and protections of this Protective Order
by designating Discovery Materials that the non-party is producing (whether written documents,
deposition testimony, or other) as set forth in paragraph 4.

        13.     Prior to filing a motion seeking to file any Confidential Discovery Material with
the Court, the party seeking to file such material shall notify all parties and the producing person
of the specific Confidential Discovery Materials to be filed and shall withhold filing for seven days
following that notification.

       14.     Nothing in this Order abridges the right of any person, including any interested
member of the public, to challenge any subsequent sealing or redaction of particular documents
by application to the Court.

        15.    Nothing in this Order shall prevent or restrict counsel for any party in any way from
inspecting, reviewing, using or disclosing any Discovery Material produced or provided by that
party, including Discovery Material designated as confidential, provided that such Confidential
Discovery Material is not used for any purpose other than those defined in paragraphs 2 and 6.

        (a)     Nothing shall prevent disclosure beyond that required under this Order if the
                producing party consents in writing to such disclosure, or if the Court, after notice
                to all affected parties, orders such disclosure.

        (b)     No disclosure pursuant to this paragraph shall waive any rights or privileges of any
                party granted by this Order.

         16.    This Protective Order shall not enlarge or affect the proper scope of discovery in
this or any other litigation, nor shall this Protective Order imply that Discovery Material designated
as confidential under the terms of this Protective Order is properly discoverable, relevant or
admissible in this or any other litigation.

        17.    The entry of this Protective Order shall be without prejudice to the rights of the
parties or of any non-party to assert or apply for additional or different protection at their
discretion.

        18.    All counsel of record in this litigation shall make a good faith effort to comply with
the provisions of this Protective Order and to ensure that their clients do so. In the event of a change
in counsel, retiring counsel shall fully instruct new counsel of their responsibilities under this
Order.

         19.    The terms of this Order shall survive and remain in effect after the termination of
this Litigation. The parties shall take such measures as are necessary and appropriate to prevent
the public disclosure of Confidential Discovery Material, through inadvertence or otherwise, after
the conclusion of this Litigation.

       20.     Within thirty (30) days of the termination of this Litigation as to the producing
person, including all appeals, the parties shall return to counsel for the producing person the
Confidential Discovery Material produced by the other party or non-party and all copies thereof,
or the parties and producing non-parties may agree upon appropriate methods of destruction.


                                                   7
However, Confidential Discovery Material that is maintained by counsel as an exhibit to a
document that had been filed with the Court is not subject to this paragraph.

        21.     If Confidential Discovery Material in the possession of a rece1vmg party is
subpoenaed by any court, administrative or legislative body, or any other person or organization
purporting to have authority to subpoena such data or information, the party to whom the subpoena
is directed shall not, to the extent permitted by applicable law, provide or otherwise disclose such
documents or information without waiting ten ( 10) business days after first notifying counsel for
the producing party in writing of: (a) the information and documentation which is requested for
production in the subpoena; (b) the date on which compliance with the subpoena is requested; (c)
the location at which compliance with the subpoena is requested; (d) the identity of the party
serving the subpoena; and (e) the case name, jurisdiction and index, docket, complaint, charge,
civil action or other identification number or other designation identifying the litigation,
administrative proceeding or other proceeding in which the subpoena has been issued.

        22.     Inadvertent production of documents subject to work-product immunity, the
attorney-client privilege or other legal privilege protecting information from discovery shall not
constitute a waiver of the immunity or privilege, provided that the producing person shall promptly
notify the receiving party in writing of such inadvertent production. However, no use of such
documents by the recipient(s) of those documents prior to such notification shall be deemed a
violation of this Order. If reasonably prompt notification is made, such inadvertently produced
documents and all copies thereof, as well as all notes or other work product reflecting the contents
of such materials, shall be returned to the producing party or destroyed, upon request, and such
returned or destroyed material shall be deleted from any litigation-support or other database. No
use shall be made of such documents during deposition or at trial, nor shall they be shown to
anyone who was not given access to them prior to the request to return or destroy them, unless
otherwise permitted by the Court. The party returning such material may move the Court for an
order compelling production of the material.

        23.      The agreement of the parties to entry of this Order shall not constitute an admission
by any party that any document designated as "Confidential Discovery Material" by any other
party is, in fact, confidential or qualifies as a trade secret.

       24.     This Order does not restrict or limit the use of Confidential Discovery Material at
any hearing or trial. Nothing in this Order, however, shall prevent any party from seeking an
appropriate protective order to govern the use of Confidential Discovery Material at a hearing or
trial.

        25.     This Order shall not prevent persons bound hereby from making use of information
or documents without the restrictions of this Order if the information or documents (a) are already
lawfully in the public domain or are otherwise lawfully available to the public; or (b) were
produced in this or in any related state or federal court litigation in which such information was
not designated as "confidential" or subject to a protective order or court order as "confidential" or
subject to confidential treatment; or (c) where there has been a final determination from any Court
(including any appeal from a ruling or order) that the Discovery Material is not confidential.




                                                  8
                                              UNITED




APPROVED AS TO FORM AND CONTENT:



                                           ~::::::=.::::=============---
Joshua B. Fleming, admitted PHV                     John P. Barry
Quarles & Brady LLP                                 Alychia L. Buchan
                                                    Proskauer Rose LLP
Eric J. Goldberg                                    Counsel for Defendani
Michael I-I. Bai
LITTLETON PARK JOYCE UGI-JETTA &
KELLYLLP
Counsel for Plaintiffs




             This stipulation binds the parties to treat as confidential the documents so
             dassified. The Court makes no finding as to whether the documents are
             confidential. Moreover, the Court does not endorse any provision which purports
             to authorize the parties to file documents under seal without a prior court order.




                                                9
                                              EXHIBIT A

                                   Endorsement of Protective Order

         AFFIDAVIT OF _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___, being duly

sworn and personally appearing before the undersigned attesting officer, duly authorized by law

to administer oaths, deposes and says that the within statements are true and correct:

          l.       I have read the Stipulated Protective Order Concerning Confidential Discovery

Materials attached hereto and I understand its terms and meanings.

         2.        I agree that my signature below submits me to the jurisdiction of the United States

District Court for the Southern District of New York in which the action of Zimmer Biomet Spine,

Inc. and Zimmer Biomet New York, Inc. v. Lou Magrone is pending, and binds me to the provisions

of the Stipulated Protective Order Concerning Confidential Discovery Materials, including to all

promises undertaken in the Order, as if originally agreed by me.

         FURTHER AFFIANT SAYETH NOT:


         This - - - - day of - - - - - - - -, 2020.


                                                 Signature

         SUBSCRIBED AND SWORN to before me this ___ day of _ _ _ _ , 2020.




                                                 NOTARY PUBLIC

         {SEAL}                                  My Commission Expires: _ _ _ _ _ _ _ __
                                                 Resident of _________ County



QB\990327.00382\61352142.l
